Exhibit SPECIAL RETENTION CASH AWARD AGREEMENT This Agreement (this "Agreement") is made and entered into this 9th day of October, 2008 by and between BNSF Railway Company (“Railway”) and Peter J. Rickershauser, an employee of Railway (hereinafter "Employee"). W I T N E S S E T H WHEREAS, Railway desires to grant the Employee the right to receive $150,000 (such right, the “Cash Award”) subject to the terms contained in this Agreement. NOW THEREFORE, Railway and Employee hereby agree that the Employee is granted the Cash Award, subject to the following terms, conditions and restrictions: 1.Grant of Cash
